Citation Nr: 0401960	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-05 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for IGA 
nephropathy.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee strain.

3.  Entitlement to a rating in excess of 10 percent for left 
knee strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1992 to March 1996.  He also had more than three and a 
half years of prior active service, the dates of which have 
not been verified.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from October 2000 and 
April 2001 rating decisions by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Los Angeles, 
California.  The October 2000 rating decision implemented an 
August 2000 Board decision granting service connection for a 
bilateral knee disorder, and assigned a noncompensable rating 
for the disorder.  The April 2001 rating decision granted 
service connection and a noncompensable rating for IGA 
nephropathy.  In November 2003 the veteran also filed a 
Notice of Disagreement (NOD) with a September 2003 rating 
decision that declined to reopen claims of service connection 
for cervical spine and left shoulder disabilities.  

While the appeal was pending, the RO granted increases in the 
ratings for bilateral knee disorder (to 10 percent each, in 
September 2003) and IGA nephropathy (30 percent in April 
2003).  The veteran has continued his appeals regarding these 
claims.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Here, evidence received in November-December 2003 includes 
private medical records and statements from associates.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration of this evidence.  
Under DAV, supra, the Board must remand the case to the AOJ 
for initial consideration of the additional evidence.  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Here, while 
the RO sent a July 2003 duty to assist letter regarding 
issues including the left shoulder and cervical spine 
disorders, the notice does not comply with Quartuccio 
guidelines with regard to all issues on appeal.  

Additional evidence submitted by the veteran and his 
statements suggests that his bilateral knee disability may 
have increased in severity since he was last examined by VA 
in January 2003.  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
there must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In a September 2003 rating decision, the RO found that new 
and material evidence had not been received to reopen claims 
of service connection for left shoulder and cervical spine 
disorders.  In November 2003 he submitted a statement 
disagreeing with that decision.  A SOC has not been issued 
regarding these matters.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), the Board must instruct the RO that 
these issues require further action.  In this regard, it is 
noteworthy that these claims are not yet before the Board, 
but will only be before the Board if the veteran files a 
timely substantive appeal after a SOC is issued.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue a SOC addressing 
the matters of whether new and material 
evidence has been received to reopen 
claims of service connection for the left 
shoulder and cervical spine disorders.  
The veteran must be advised that to 
perfect the claim he must file a 
substantive appeal and of the time limit 
for filing a substantive appeal.  
38 C.F.R. § 20.302(b).  If he timely 
perfects an appeal, these matters should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should take all necessary 
measures to ensure compliance with the 
notice and assistance requirements set 
forth in the VCAA.  In particular, the RO 
should send a letter to ensure that the 
veteran and his representative are 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence now shows, and of his and 
VA's respective responsibilities in 
claims development.  The veteran should 
be afforded the requisite period of time 
to respond.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected knee disorders.  His claims 
folder must be, available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should report all clinical findings, and 
opine regarding the degree of associated 
functional impairment.  The examiner 
should specifically comment on the 
presence of any instability or laxity in 
each knee and assess whether it is 
slight, moderate or severe.  The examiner 
should explain the rationale for any 
opinion given.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
(specifically including initial 
consideration of the additional evidence 
received by the Board without a waiver of 
RO review).  If they remain denied, the 
veteran should be furnished an 
appropriate supplemental SOC and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to complete the record, meet 
due process requirements, and ensure compliance with the 
requirements of VCAA.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


